DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimaoka et al. [WO 03081321 A1, hereafter Shimaoka].
Note: the prior art to Shimaoka is submitted by the Applicant in the IDS filed on October 15, 2019.
As per Claims 1 and 18, Shimaoka teaches a light homogenizing element (See fig. 4) comprising: 

As per Claim 2, Shimaoka teaches the light homogenizing element of claim 1, wherein each of the plurality of lenslets has a square cross-section (See Description section wherein The size of one lens in the lens array is approximately 2.5 mm square for a small object, and almost 20 to 25 mm square for a large object).
As per Claim 3, Shimaoka teaches the light homogenizing element of claim 1, wherein the surface of the first aperture is powered (See fig. 1).
As per Claim 4, Shimaoka teaches the light homogenizing element of claim 1, wherein the first corrective feature partially covers the surface of the first aperture (Embodiment 1, wherein As an aperture stop for this partial light beam, a grid-like aperture stop is provided at a position corresponding to the position where the lens boundary line of the first lens array 13 exists immediately after the first lens array 13, that is, at a position opposite thereto. 14 are arranged).
As per Claims 5 and 6, Shimaoka teaches the light homogenizing element of claim 1, wherein the first corrective feature is spaced apart from the surface of the first aperture (See fig. 3, and description section wherein the grid lines of the first lens array provided with the grid lines are formed of black paint).
As per Claims 7 and 8, Shimaoka teaches the light homogenizing element of claim 6, wherein the mask is perforated (the grid lines 100 provided in the first lens array 41 may be formed of black paint, but other than the black paint, the light transmittance is also compared with the surrounding lens material. Then, an extremely low one may be used).
As per Claims 9 and 10, Shimaoka teaches the light homogenizing element of claim 1, wherein the plurality of lenslets further includes a second lenslet 15, the second lenslet having a second aperture, the second aperture having a surface with a corrected portion defined by a second corrective feature, the second corrective feature reducing a transmittance of the operating wavelength through the second lenslet (See fig. 6 and second embodiment wherein the first lens array 41 provided with the grid lines 100 and the second lens array 15 have the same shape of the opening of each lens, and the center of curvature is at the center of each opening. Although the shapes almost coincide with each other, the second lens array 15 does not need to have the same shape as the first lens array 41 provided with the grid lines 100, and the center of each aperture has a curvature. A lens array using a plurality of eccentric lenses whose centers do not coincide may be used).
As per Claim 11, Shimaoka teaches a light illumination system (See fig. 4) comprising: 

a first lens array 13 operatively coupled to the light source, the first lens array configured to transmit light at an operating wavelength, the first lens array comprising a plurality of lenslets, the plurality of lenslets including a first lenslet, the first lenslet having a first aperture 14, the first aperture having a surface with a corrected portion defined by a first corrective feature, the first corrective feature reducing a transmittance of the operating wavelength through the first lenslet (See fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14, 16, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimaoka as applied in claim 1 above, in view of Anikitchev et al. [US 20050063428 A1, hereafter Anikitchev].
As per Claim 12, Shimaoka teaches the light illumination system of claim 11.

Anikitchev teaches a light-source, a diode-laser bar (liner diode-laser array) 22, Diode-laser bar 22 is in thermal contact with a heat-sink or sub-mount 24. Diode-laser bar 22 includes a plurality of diode-lasers 26A-E each thereof having an emitting aperture 28 (See fig. 1A, Para 13).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a plurality of light emitting diodes of Anikitchev in the apparatus of Shimaoka in order to produce an improved source of radiation.
As per Claim 13, Shimaoka in view of Anikitchev teaches the light illumination system of claim 12.
Shimaoka further disclosed a second lens array operatively coupled to the first lens array, the second lens array lacking a corrective feature (See fig. 1).
As per Claim 14, Shimaoka in view of Anikitchev teaches the light illumination system of claim 13.
Shimaoka further disclosed wherein the first lens array 13 is positioned between the light source 11 and the second lens array 15 (See fig. 4).
As per Claims 16, 17 and 20, Shimaoka in view of Anikitchev teaches the light illumination system of claim 14.
Shimaoka in view of Anikitchev does not explicitly teach wherein the plurality of lenslets further includes a second lenslet, the second lenslet having a second aperture, the second aperture having a surface with a corrected portion defined by a second 
Shimaoka in view of Anikitchev discloses the claimed invention except for a second aperture.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to one additional aperture (second aperture), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimaoka in view of Anikitchev as applied in claim 14 above, further in view of Smith [US 20020126267 A1].
As per Claim 15, Shimaoka in view of Anikitchev teaches the light illumination system of claim 14.
Shimaoka in view of Anikitchev does not explicitly teach wherein the light illumination system produces a light field at an imaging plane, the light field having a distribution of irradiance in the imaging plane, the distribution having an average irradiance, a maximum irradiance and a minimum irradiance; and wherein the maximum irradiance differs from the minimum irradiance by less than 10% of the average irradiance.
Smith teaches wherein the light illumination system produces a light field at an imaging plane, the light field having a distribution of irradiance in the imaging plane, the distribution having an average irradiance, a maximum irradiance and a minimum irradiance; and wherein the maximum irradiance differs from the minimum irradiance by less than 10% of the average irradiance (Para 59).
.


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimaoka as applied in claim 18 above, in view of Smith.
As per Claim 19, Shimaoka teaches the method of claim 18.
Shimaoka does not explicitly teach wherein the distribution of irradiance including a maximum irradiance and a minimum irradiance and the improving includes reducing the difference between the maximum irradiance and the minimum irradiance.
Smith teaches the masking aperture varies the intensity of the transmitted light at any element by modulating the state of pixels in each element. The highest intensity element has all pixels on or at maximum intensity. Light of suitable wavelength passes through without attenuation. In a preferred embodiment as shown in FIG. 12, an element with 64 pixels at a minimum intensity attenuates or blocks all light. Pixels of intensity between none and all are created by the number of pixels in a given element (Para 66).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a step of improving the irradiance as claimed in order to produce a desired illumination uniformity.


Claims 1-12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anikitchev in view of Smith.
As per Claim 1, Anikitchev teaches a light homogenizing element comprising: 
a lens array 44 configured to transmit light at an operating wavelength, the lens array comprising a plurality of lenslets 46A-E, the plurality of lenslets including a first lenslet (See fig. 1A, Para 17-19).
Anikitchev does not explicitly teach the first lenslet having a first aperture, the first aperture having a surface with a corrected portion defined by a first corrective feature, the first corrective feature reducing a transmittance of the operating wavelength through the first lenslet.
Smith teaches Illumination zones within the masking aperture control the illumination to mask and are designed to produce optimal off-axis, on-axis, or combined illumination (Para 61).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a masking aperture of Smith in the illumination system of Anikitchev in order to produce a desired illumination uniformity.	
As per Claim 2, Anikitchev in view of Smith teaches the light homogenizing element of claim 1.
Smith further disclosed wherein each of the plurality of lenslets has a square cross-section (Para 19).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a masking aperture of Smith in the illumination system of Anikitchev in order to produce a desired illumination uniformity.
As per Claim 3, Anikitchev in view of Smith teaches the light homogenizing element of claim 1.
Smith further disclosed wherein the surface of the first aperture is powered (Para 56).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a controlling system for the masking aperture in order to produce a desired illumination uniformity.
As per Claim 4, Anikitchev in view of Smith teaches the light homogenizing element of claim 1.
Smith further disclosed wherein the first corrective feature partially covers the surface of the first aperture (See fig. 10, Para 63).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a controlling system for the masking aperture in order to produce a desired illumination uniformity.
As per Claim 5, Anikitchev in view of Smith teaches the light homogenizing element of claim 1.
Smith further disclosed wherein the first corrective feature is spaced apart from the surface of the first aperture (See fig. 20, Para 75).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a controlling system for the masking aperture in order to produce a desired illumination uniformity.
As per Claim 6, Anikitchev in view of Smith teaches the light homogenizing element of claim 1.

Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a masking aperture of Smith in the illumination system of Anikitchev in order to produce a desired illumination uniformity.
As per Claim 7, Anikitchev in view of Smith teaches the light homogenizing element of claim 6.
Smith further disclosed wherein the mask is perforated (See fig. 11).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a masking aperture of Smith in the illumination system of Anikitchev in order to produce a desired illumination uniformity.
As per Claim 8, Anikitchev in view of Smith teaches the light homogenizing element of claim 1.
Smith further disclosed wherein the first corrective feature is translucent (Para 16).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a masking aperture of Smith in the illumination system of Anikitchev in order to produce a desired illumination uniformity.
As per Claims 9 and 10, Anikitchev in view of Smith teaches the light homogenizing element of claim 1.
Anikitchev in view of Smith does not explicitly teach wherein the plurality of lenslets further includes a second lenslet, the second lenslet having a second aperture, the second aperture having a surface with a corrected portion defined by a second 
Anikitchev in view of Smith discloses the claimed invention except for a second aperture.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to one additional aperture (second aperture), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  
As per Claims 11 and 18, Anikitchev teaches a light illumination system (See fig. 1A) comprising: 
a light source 22; 
a first lens array 44 operatively coupled to the light source, the first lens array configured to transmit light at an operating wavelength, the first lens array comprising a plurality of lenslets, the plurality of lenslets including a first lenslet (See fig. 1A, Para 17-19).
Anikitchev does not explicitly teach the first lenslet having a first aperture, the first aperture having a surface with a corrected portion defined by a first corrective feature, the first corrective feature reducing a transmittance of the operating wavelength through the first lenslet.
Smith teaches Illumination zones within the masking aperture control the illumination to mask and are designed to produce optimal off-axis, on-axis, or combined illumination (Para 61).

As per Claim 12, Anikitchev in view of Smith teaches the light illumination system of claim 11.
Anikitchev further teach wherein the light source comprises a plurality of light emitting diodes (See fig. 1A, Para 13).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882